
	
		II
		109th CONGRESS
		2d Session
		S. 3680
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2006
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  reauthorize and expand the New Markets Venture Capital Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Securing
			 Equity for the Economic Development of Low Income Areas Act of
			 2006.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term
			 low-income geographic area has the same meaning as in section 351
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689), as amended by
			 this Act;
			(3)the term
			 New Markets Venture Capital company has the same meaning as in
			 section 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689);
			 and
			(4)the term
			 New Markets Venture Capital Program means the program under part B
			 of title III of the Small Business Investment Act of 1958 (15 U.S.C. 689 et
			 seq.).
			3.Expansion of New
			 Markets Venture Capital Program
			(a)Selection of
			 companies in each geographic regionSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the
			 following:
				
					(f)Geographic
				requirementIn selecting companies to participate as New Markets
				Venture Capital companies in the program established under this part, the
				Administrator shall select, to the extent practicable, from among companies
				submitting applications under subsection (b), not fewer than 1 company from
				each geographic region of the
				Administration.
					.
			(b)Participation in
			 New Markets Venture Capital Program
				(1)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended in the matter preceding
			 paragraph (1), by striking under which the Administrator may and
			 inserting under which the Administrator shall.
				(2)Small
			 manufacturer participation agreements requiredSection 353 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 689b) is amended—
					(A)by striking
			 In accordance with this part, and inserting the
			 following:
						
							(a)In
				generalIn accordance with this
				part,
							;
					(B)in subsection
			 (a)(1), as so designated by this paragraph, by inserting after section
			 352 the following: (with not fewer than 1 such agreement to be
			 with a company engaged primarily in development of and investment in small
			 manufacturers, to the extent practicable); and
					(C)by adding at the
			 end the following:
						
							(b)Rule of
				constructionSubsection (a)(1) shall not be construed to
				authorize the Administrator to decline to enter into a participation agreement
				with a company solely on the basis that the company is not engaged primarily in
				development of and investment in small
				manufacturers.
							.
					4.Report to
			 CongressNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report evaluating the success of the New Markets Venture Capital
			 Program in promoting economic development and creating wealth and job
			 opportunities in low-income geographic areas, among individuals living in such
			 areas, by encouraging developmental venture capital investments in smaller
			 enterprises.
		5.Establishment of
			 Office of New Markets Venture CapitalTitle II of the Small Business Investment
			 Act of 1958 (15 U.S.C. 671) is amended by adding at the end the
			 following:
			
				202.Office of New
				Markets Venture Capital
					(a)EstablishmentThere is established in the Investment
				Division of the Administration, the Office of New Markets Venture
				Capital.
					(b)DirectorThe
				Office of New Markets Venture Capital shall be headed by a Director, who shall
				be appointed by the Administrator.
					(c)Responsibilities
				of DirectorSubject to the direction and control of the
				Administrator, the responsibilities of the Director of the Office of New
				Markets Venture Capital are—
						(1)to administer the
				New Markets Venture Capital Program under part B of title III;
						(2)to periodically
				assess the nature and scope of the New Markets Venture Capital Program and to
				advise the Administrator on recommended changes to the program, based on such
				assessment;
						(3)to work to expand
				the number of small business concerns participating in the New Markets Venture
				Capital Program;
						(4)to encourage
				investment in small manufacturing; and
						(5)to perform such other duties relating to
				such responsibilities as the Administrator may
				provide.
						.
		6.Low-income
			 geographic areas
			(a)Modification of
			 definition of low-income geographic area for purposes of New Markets Venture
			 Capital Program
				(1)In
			 generalSection 351 of the Small Business Investment Act of 1958
			 (15 U.S.C. 689) is amended—
					(A)by striking
			 paragraphs (2) and (3) and inserting the following:
						
							(2)Low-income
				geographic areaThe term low-income geographic area
				has the meaning given the term low-income community in section 45D
				of the Internal Revenue Code of 1986 (relating to the new markets tax
				credit).
							;
				and
					(B)by redesignating
			 paragraphs (4) through (8) as paragraphs (3) through (7), respectively.
					(2)Retroactive
			 application of amended definition to capital requirementThe
			 definition of a low-income geographic area in section 351(2) of the Small
			 Business Investment Act of 1958, as amended by paragraph (1), shall apply to
			 private capital raised under section 354(d)(1) of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689c(d)(1)) before, on, or after the date of enactment
			 of this Act.
				(b)Study on
			 availability of equity capital
				(1)Study
			 requiredNot later than the end of the 180-day period beginning
			 on the date of enactment of this Act, the Chief Counsel for Advocacy of the
			 Administration shall conduct a study on the availability of equity capital in
			 low-income geographic areas.
				(2)ReportNot
			 later than 90 days after the completion of the study under paragraph (1) the
			 Administrator shall submit to Congress a report containing the findings of the
			 study required under paragraph (1) and any recommendations of the Administrator
			 based on such study.
				7.Limitation on
			 time for final approval of companiesSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended by striking a
			 period of time, not to exceed 2 years, and inserting 2
			 years.
		8.Applications for
			 New Markets Venture Capital ProgramNot later than 60 days after the date of
			 enactment of this Act, the Administrator shall prescribe standard documents for
			 an application for final approval by a New Markets Venture Capital company
			 under section 354(e) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(e)). The Administrator shall ensure that such documents are designed to
			 substantially reduce the cost burden of the application process on a company
			 making such an application.
		9.Operational
			 assistance grantsSection
			 358(a)(4)(A) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689g(a)(4)(A)) is amended to read as follows:
			
				(A)New markets
				venture capital companiesNotwithstanding section 354(d)(2), the
				amount of a grant made under this subsection to a New Markets Venture Capital
				company shall be equal to the lesser of—
					(i)10 percent of the private capital raised by
				the company; or
					(ii)$1,000,000.
					.
		10.Authorization of
			 appropriations
			(a)Reauthorization
			 of New Markets Venture Capital ProgramSection 368(a) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is amended in the
			 matter preceding paragraph (1), by striking fiscal years 2001 through
			 2006 and inserting fiscal years 2006 through
			 2009.
			(b)Office of New
			 Markets Venture CapitalThere is authorized to be appropriated to
			 carry out section 202 of the Small Business Investment Act of 1958, as added by
			 this Act, $1,000,000.
			
